Name: Commission Implementing Regulation (EU) NoÃ 246/2013 of 19Ã March 2013 amending Regulation (EU) NoÃ 185/2010 as regards the screening of liquids, aerosols and gels at EU airports Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: chemistry;  transport policy;  technology and technical regulations;  air and space transport;  politics and public safety
 Date Published: nan

 20.3.2013 EN Official Journal of the European Union L 77/8 COMMISSION IMPLEMENTING REGULATION (EU) No 246/2013 of 19 March 2013 amending Regulation (EU) No 185/2010 as regards the screening of liquids, aerosols and gels at EU airports (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 establishing common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(2) thereof, Whereas: (1) In accordance with Article 4(3) of Regulation (EC) No 300/2008, the Commission should adopt detailed measures for the implementation of the common basic standards on civil aviation security laid down in Annex I to that Regulation. (2) Commission Regulation (EC) No 272/2009 (2) supplementing the common basic standards on civil aviation security, as amended, lays down methods, including technologies for the detection of liquid explosives, for liquids, aerosols and gels (LAGs) to be permitted to be taken into security restricted areas and on board an aircraft. (3) The Commission may make proposals for revision, in particular taking into account the operability of equipment and passenger facilitation and in light of the Report (3) from the Commission to the European Parliament and to the Council on the assessment of the situation in respect of the security screening of liquids, aerosols and gels at EU airports. The Commission considers it appropriate to introduce the mandatory screening for liquid explosives of airport and air carrier sales of LAGs sealed in security tamper-evident bags (STEBs), as well as of LAGs to be used during the trip for medical purposes or a special dietary requirement, including baby food. (4) The Commission is committed to the full lifting of restrictions on the carriage of liquids, aerosols and gels. On the basis of the experience gained from the implementation of screening as of January 2014, the Commission should review the situation by the end of 2014 and define, in close cooperation with all parties concerned, one or more next steps to reach this objective, if possible within the next two years following the first step. (5) The Commission should follow closely the technological development of liquid explosives detection systems with a view to possibly allow airports to deploy in the future screening systems which are capable of addressing more threats (such as solid and liquid explosives) efficiently at the same time and of simplifying divesting procedures. (6) Commission Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (4) should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended as set out in the Annex to this Regulation. Article 2 By 30 June 2013, airports or the entity responsible for screening shall report to the appropriate authorities on the state of the implementation of the rules concerning the deployment and the use of liquid screening equipment. By 1 September 2013, Member States shall report to the Commission thereof. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. Point 2 of the Annex shall apply from 31 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 91, 3.4.2009, p. 7. (3) COM(2012) 404, 18.7.2012, not published. (4) OJ L 55, 5.3.2010, p. 1. ANNEX 1. The Annex to Regulation (EU) No 185/2010 is amended as follows: (a) in Chapter 4, the following point (c) is added to point 4.0.4: (c) liquid explosive detection systems (LEDS) equipment  is a piece of equipment capable of detecting threat materials that meets the provisions of point 12.7 of the Annex to Commission Decision C(2010) 774.; (b) in Chapter 4, point 4.1.3.4(g) is replaced by the following: (g) obtained at an airport situated in a third country listed in Attachment 4-D, on condition that the LAG is sealed in a STEB inside which satisfactory proof of purchase at airside at that airport within the preceding 36 hours is displayed. The exemptions provided for in this point may be used until 30 January 2014 at the latest.; (c) in Chapter 4, points 4.1.3.1 and 4.1.3.2 are deleted; (d) in Chapter 12, point 12.7.1.1 is replaced by the following: 12.7.1.1 LEDS equipment shall be able to detect and to indicate by means of an alarm specified and higher individual quantities of threat materials in LAGs.; (e) in Chapter 12, point 12.7.2 is replaced by the following: 12.7.2. Standards for Liquid Explosive Detection Systems (LEDS) equipment 12.7.2.1. There shall be three standards for LEDS equipment. Detailed requirements on these standards are laid down in a separate Commission Decision. 12.7.2.2. All LEDS equipment shall meet standard 1. LEDS equipment meeting standard 1 may be used until 30 January 2016 at the latest. 12.7.2.3. Standard 2 shall apply to all LEDS equipment installed as from the day of the entry in force of this Regulation. All LEDS equipment shall meet standard 2 with effect from 31 January 2016 at the latest.. 2. With effect from 31 January 2014, the Annex to Regulation (EU) No 185/2010 is amended as follows: (a) in Chapter 4, point 4.1.2.2 is replaced by the following: 4.1.2.2. The appropriate entity at all airports shall screen, upon entry to the SRA, at least LAGs obtained at an airport or on board an aircraft that are sealed in a STEB inside which is displayed satisfactory proof of purchase at airside at an airport or on board an aircraft, as well as LAGs to be used during the trip for medical purposes or a special dietary requirement, including baby food. Before screening, LAGs shall be removed from cabin baggage and shall be screened separately from other items of cabin baggage, unless the equipment used for the screening of cabin baggage is also capable of screening multiple closed LAGs containers inside baggage. Where LAGs have been removed from cabin baggage, the passenger shall present: (a) all LAGs in individual containers with a capacity not greater than 100 millilitres or equivalent in one transparent resealable plastic bag of a capacity not exceeding 1 litre, whereby the contents of the plastic bag fit comfortably and the bag is completely closed; and (b) all other LAGs, including STEBs containing LAGs. Appropriate authorities, airlines and airports shall provide appropriate information to passengers in respect of the screening of LAGs at their airports.; (b) in Chapter 4, point 4.1.3 is replaced by the following: 4.1.3. Screening of liquids, aerosols and gels (LAGs) 4.1.3.1. LAGs carried by passengers may be exempted from screening with LEDS equipment upon entry to the SRA: (a) if the LAG is in individual containers with a capacity not greater than 100 millilitres or equivalent in one transparent resealable plastic bag of a capacity not exceeding 1 litre, whereby the contents of the plastic bag fit comfortably and the bag is completely closed; or (b) if the LAG is sealed in a dedicated STEB upon purchase locally at the airport airside; (c) if the LAG in a STEB originates from another EU airport or an aircraft of an EU carrier and is resealed in a dedicated STEB before leaving the security restricted area of the airport; (d) if the LAG is screened locally with LEDS equipment airside and is then sealed in a dedicated STEB. The exemptions referred to under points (c) and (d) shall expire on 31 December 2015. 4.1.3.2. The dedicated STEBs referred to under points (b) to (d) of point 4.1.3.1 shall: (a) be clearly identifiable as a STEB of that airport; (b) display inside proof of purchase or resealing at that airport within the preceding period of three hours; (c) be subject to the additional provisions laid down in a separate Commission Decision. 4.1.3.3. The screening of LAGs shall also be subject to the additional provisions laid down in a separate Commission Decision.; (c) Attachment 4-D is deleted.